Citation Nr: 1040431	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-12 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant & R.C.


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to December 
1973.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in Los 
Angeles, California, that denied the benefit sought on appeal.  

The Board notes that the issue on appeal has previously been 
characterized to include only posttraumatic stress disorder.  
However, the Court of Appeals for Veterans Claims has recently 
held that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the claim on appeal has been recharacterized as 
above. 


FINDING OF FACT

The Veteran's psychiatric disorders were not incurred in or 
aggravated by active military service, did not manifest within 
one year of service separation, and have not been causally or 
etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric condition, 
to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 1154, 
5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a psychiatric condition, 
to include PTSD.  At the outset the Board notes that certain 
chronic diseases, including psychoses, may be presumed to have 
been incurred in or aggravated during service if manifested to a 
compensable degree (10 percent) within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  However, 
there is no documentation of any psychiatric symptoms in the 
claims file from within one year of the Veteran's service 
separation.  As such, the presumption for service connection for 
chronic diseases does not apply.  

In addition, service connection may be awarded for a "chronic" 
condition when (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307, and the Veteran presently has the same 
condition); or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Here however, the 
Veteran's service treatment records are silent for any 
psychiatric problems.  No "chronic" disease was present in 
service and none of the medical evidence relates anything in the 
Veteran's service treatment records to his present condition.  
Further, the earliest medical evidence of record is dated from 
1989, over fifteen years from the Veteran's discharge.  This does 
not support a continuity of symptomatology.  As such, no further 
discussion of this theory of service connection is required.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV), a link, established by medical 
evidence, between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).

When the evidence does not establish that a Veteran is a combat 
Veteran, his or her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  Rather, 
the alleged service stressors must be established by official 
service record or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, the Veteran has not contended that he engaged in 
combat, but rather, that he was a victim of sexual assault.  In 
cases involving a claim of entitlement to service connection for 
PTSD based upon personal assault, after-the-fact medical evidence 
can be used to establish a stressor.  See Bradford v. Nicholson, 
20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 
(1999).

Because the Veteran is alleging sexual abuse, the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III (Feb. 20, 1996), regarding personal assault must also be 
considered.  The Manual identifies alternative sources for 
developing evidence of personal assault, such as private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants such 
as family members, roommates, fellow service members, or clergy, 
and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as behavior 
changes that occurred at the time of the incident, might still 
establish that an in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis or 
specific ailment, sudden requests that a military occupational 
series or duty assignment be changed without other justification, 
lay statements indicating increased use or abuse of leave without 
apparent reason, changes in performance or performance 
evaluations, lay statements describing episodes of depression, 
panic attacks or anxiety with no identifiable reasons for the 
episodes, increased or decreased use of prescription medication, 
evidence of substance abuse, obsessive behavior such as 
overeating or undereating, pregnancy tests around the time of the 
incident, increased interest in tests for HIV or sexually 
transmitted diseases, unexplained economic or social behavior 
changes, treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma, or 
breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-
(o).  Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions even 
if the record does not contain direct contemporary evidence.  In 
personal assault claims, secondary evidence which documents such 
behavior changes may require interpretation in relationship to 
the medical diagnosis by a VA neuropsychiatric physician." This 
approach has been codified at 38 C.F.R. § 3.304(f)(3) (2009).  
See also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 
Vet. App. 393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3); Gallegos v. Peake, 22 Vet. 
App. 329 (2008).

The Board is indeed mindful of the fact that Veterans claiming 
service connection for disability due to in-service personal 
assault face unique problems documenting their claims.  Since 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, and 
victims of this type of in-service trauma may find it difficult 
to produce evidence to support the occurrence of the stressor.

Beyond the above, following the point at which it is determined 
that all relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and therefore 
the probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 
155, 161 (1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's uncorroborated 
account of his or her active service experiences.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that 
the Board is not required to accept an appellant's statements 
regarding his or her alleged symptoms, including nightmares, 
flashbacks, and other difficulties he or she associates with 
active service, if the Board does not find the statements 
regarding the symptoms to be credible.

Here, the Veteran contends he has PTSD as a result of being 
sexually assaulted in service.  His contentions are set forth in 
graphic detail in a letter of May 2006.  As explained in the May 
2006 letter and at the July 2006 personal hearing, the Veteran 
did not seek medical or other treatment in service due to the 
nature of his stressor.   In addition, as noted by the Board in 
the September 2007 remand, there is some corroboration of the 
stressor.  The Veteran's personnel records corroborate that he 
was stationed in Ft. Ord, California, for basic training.  A 
personnel record from December 1973, four months after the 
assault, documents that the Veteran displayed a complete lack of 
motivation at the time.  He demonstrated no desire to complete 
his requirements.  He displayed no interest in the classes he was 
attending.  His attention during classes was very poor and he had 
to be constantly told by his instructors to pay attention.  He 
informed his superiors that he would do whatever would be 
necessary to get out of the Army.  The Veteran was ultimately 
found unable to adapt emotionally to military life and unable to 
meet the minimum standards prescribed for successful completion 
of his requirements.  He was honorably discharged.  

Additionally, in April 2006 the Veteran's mother submitted a 
letter describing the decline in the Veteran's well being 
following his discharge from service, to include legal problems, 
health problems, and drug addiction.  In May 2006 a lifelong 
friend of the Veteran's, and also the mother of one of his 
children, submitted a detailed account of his deterioration 
following service.  She described the Veteran as an outgoing, 
fun, easygoing, bright young man prior to service.  She also 
stated that he had been a great athlete and that his achievement 
in this regard is still memorialized by a plaque hanging in their 
high school.  She described that she and the Veteran had been in 
love and had hoped to have a future together.  Upon his return 
from service, however, she described the behavioral changes she 
witnessed in the Veteran.  This included serious domestic 
violence requiring hospitalizations, drug use, anger, aggression, 
and depression. She stated he was no longer able to adapt to 
society and described him as dark, lost, and confused.  

Given this evidence, in September 2007 the Board remanded the 
matter to obtain a nexus opinion.  The opinion obtained is 
thorough, thoughtful, and as noted in the report, the examiner 
has over forty years of experience as a practicing psychologist.  
The examiner found,

Overall, the preponderance of available evidence is not 
consistent with the conclusion, i.e., it is less likely 
than not (less than 50% probability) that any of his 
psychiatric conditions are either due to service or 
aggravated by military service. Rather, they are the 
result of a disturbed sexually traumatized childhood 
combined with a positive family history of mental illness 
(depression).

In explanation, the examiner noted that in just the year prior to 
the Veteran's entrance into the military, he was arrested four 
times.  She noted that, "[t]he above 4 arrests/legal offenses 
clearly indicate that prior to his months of military service 
Veteran was already a young man with adjustment problems."  She 
further noted that the Veteran had years of pre-service 
polysubstance abuse, a family history of mental illness, and 
childhood PTSD.  She explained,

Veteran describes himself as having a bisexual orientation 
multiple rape/traumas in childhood with childhood 
depression and a self destructive path of drug 
abuse/dependence including primarily heroin from age 19 to 
46. A long view of the record does NOT indicate that his 
rebellious nonconformist behavior prior to enlistment and 
after enlistment really changed. Actions speak louder than 
words; when they conflict, it is wiser to believe 
behavior.

She noted that his discharge was made possible by "a program 
which provides for early release of those initial enlistees who 
lack the necessary motivation, discipline, ability, or aptitude 
to become productive soldiers."  She concluded that the 
Veteran's behavior was no different as a result of his military 
service, stating, "his rebellious, non law abiding behavior 
remained essentially unchanged and he continued to have problems 
with authority. . . . This troubled young man, who refused to 
participate in military training received an honorable discharge 
after 4 months of service. What other choice did the military 
service have?"  

There are no nexus opinions to the contrary of this in the multi-
volume claims file.  The medical evidence consists almost 
entirely of psychiatric treatment records, and while the Veteran 
has been diagnosed with psychiatric disorders on numerous 
occasions no treatment provider has ever related it to his 
military service.  At best, on a couple of occasions, including 
in October 2009 and March 2007 for example, a speculative link 
has been suggested.  In the October 2009 record it was noted the 
Veteran has "possible PTSD from childhood and military sexual 
trauma," and in March 2007 it was noted that he "may also have 
PTSD from childhood sexual abuse by uncle and b/c he was sexually 
assaulted while in the military."  This evidence does not amount 
to a direct link and as they are not nearly as thoroughly 
explained and supported as the February 2010 examiner's opinion, 
they are less probative.  Additionally, consistent with the 2010 
examiner's findings, a number of treatment providers have linked 
the Veteran's psychiatric disorders with his childhood over his 
military experiences.  For example, a November 2005 provider 
diagnosed the Veteran with "PTSD related to childhood abuse."  
This finding was also documented in treatment notes of July 2004 
and August 2001.

The Board emphasizes that the Veteran's entrance examination is 
devoid of any mention of a psychiatric condition.  However, as 
the issue of a preexisting disorder has been raised numerous 
times in the post-service evidence, the Board must consider the 
law in this regard.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered, or disease contracted, in the line 
of duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment. 38 U.S.C.A. § 1111.  The 
term "noted" denotes only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the Veteran as medical history does not 
constitute a notation of such conditions, but it will be 
considered together with all of the other evidence in question as 
to the commencement of the disease or disability.  38 C.F.R. 
§ 3.304(b)(1).  Determinations of whether a condition existed 
preservice should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all medical facts, 
with due regard to manifestations, clinical course and character 
of the particular injury or disease or residuals thereof.  Id.  

An injury or disease that has been determined to be preexisting 
will then be presumed to have been aggravated by service where 
there is an increase in the severity of the disability during 
service.  The burden to show no aggravation of a pre-existing 
disease or disorder during service lies with the government. 
Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  VA must show 
by clear and unmistakable evidence that the pre-existing disease 
or disorder was not aggravated during service and the claimant is 
not required to show that the disease or injury increased in 
severity during service. See VAOPGCPREC. 3- 03 (July 16, 2003) 
(69 Fed. Reg. 29178 (2004). 

However, the presumption of aggravation is rebutted where there 
is a specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
In deciding an aggravation claim, after having determined the 
presence of a preexisting disability, the Board must determine 
whether there has been any measurable worsening of the disability 
during service and whether this worsening constitutes an increase 
in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation unless 
the underlying condition, as contrasted to symptoms, has 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Based on the evidence discussed above, the Board finds that while 
the Veteran may have entered service with a pre-existing 
psychiatric condition, aggravation of that condition may not be 
conceded.  A measurable worsening the condition because of 
service is not documented in the service treatment records; to 
the contrary, they are silent for any psychiatric complaints, 
treatment, or diagnoses.  Moreover, the Board finds that the 
February 2010 examiner's opinion constitutes "clear and 
unmistakable evidence" that the pre-existing disease or disorder 
was not aggravated during service.  The Board notes the Veteran's 
April 2010 post-examination letter in which he requests that VA 
obtain his school records to show he did not have behavioral 
problems prior to the military, as well as an examination by a 
non-VA physician.  The Veteran has had ample opportunity to 
submit any private treatment records he chooses, and as discussed 
below, has been sent numerous letters advising him of this 
option.  Further, the Board does not find the February 2010 
examination report lacking in any way and does not find that 
further documentation is necessary to decide this appeal.

For all of these reasons, the Board cannot find that the 
Veteran's current psychiatric disorders were incurred in service 
or were aggravated by service as preexisting conditions.  Service 
connection is denied.




Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in April 2004, 
October 2004, January 2005, March 2005, April 2006, November 
2007, and October 2009 provided the Veteran with an explanation 
of the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his behalf.  
The letters also provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should service connection be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  While the notices provided do not include 
any information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
Veteran is not prejudiced by the failure to provide him that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records and post service treatment records have been obtained.  
He has had a personal hearing before the Board.  He has been 
afforded a VA examination.  The Board does not have notice of any 
additional relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  




ORDER

Service connection for a psychiatric disorder, to include PTSD, 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


